department of the treasury internal_revenue_service washington d c date number release date uilc and cc dom fs proc tl-n-5062-99_wli2 internal_revenue_service national_office field_service_advice memorandum for district_counsel georgia district cc ser geo atl from assistant chief_counsel field service cc dom fs subject form_4549 as informal refund claim this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer tax officer year year year year year year day day day day issues whether taxpayer filed a timely informal claim_for_refund related to its federal_income_tax liability for the taxable_year ended day of year if taxpayer filed a timely informal refund claim whether the variance_doctrine precludes a refund claim for items unrelated to the rollover adjustments raised in the tl-n-5062-99_wli2 formal claim filed after the expiration of the refund limitation period whether the service has or will violate any duty_of_consistency with respect to taxpayer’s federal_income_tax liabilities for year sec_1 or by disallowing taxpayer’s refund claim for those years whether the service has or will violate a contractual duty to abate the portion of tax reported on taxpayer’s federal_income_tax return for the taxable_year ended day of year attributable to rollover adjustments from year sec_1 and year conclusions taxpayer did not timely file any informal refund claim for the taxable_year ended day of year based on agreed rollover adjustments from taxpayer’s federal_income_tax returns for year sec_1 and year because it did not submit any document that constituted the necessary written component apprising the service of a request for a refund even if taxpayer had filed a timely informal claim for the taxable_year ended day of year it would not be entitled to recover for items unrelated to the rollover adjustments related to year sec_1 and since such unrelated items were not raised prior to the expiration of the refund limitation period the service has not or will not violate any duty_of_consistency by disallowing taxpayer’s refund claim for the taxable_year ended day of year the taxpayer cannot recover on the ground that there was an implied contract or an account_stated facts the original due_date of taxpayer’s form 1120-l for the year ended day of year was day of year however pursuant to an extension to file its form 1120-l until day of year taxpayer filed such return on day of year taxpayer’s estimated_tax payments for taxable_year ended day of year exceeded its reported income_tax_liability therefore the service issued a refund for such amount taxpayer did not execute any agreements to extend the limitation period for taxable_year ended day of year and therefore the 3-year period for filing a refund claim expired on day of year years after the due_date plus the extension period during the latter part of year the service completed the examination of taxpayer’s form 1120-l for taxable years ended day of year sec_1 and upon completion of the examination the service issued a form_4549 report of income_tax examination changes reflecting increases to tax taxpayer’s tax officer signed the form_4549 tl-n-5062-99_wli2 agreeing to such adjustments on behalf of taxpayer the service then assessed the income_tax deficiencies set forth in the form_4549 taxpayer did not file any forms 1120x for taxable_year sec_1 or before expiration of the applicable refund limitation periods with the exception of a form 1120x for year reflecting an increase in tax on or about day of year taxpayer filed with the service_center a form 1120x reflecting an overpayment of and refund claim with respect to its form 1120-l for the taxable_year ended day of year the statement of grounds and authorities states that this claim_for_refund supplements taxpayer’s timely filed informal claim_for_refund in year taxpayer’s attorneys submitted a legal memorandum attached to the form 1120x stating that taxpayer filed a timely informal refund claim in year and that even if taxpayer did not file a timely informal refund claim that taxpayer is entitled to the refund under contract principles the legal memorandum argues that the form_4549 for the taxable years ended day of year and year satisfies the written component requirement for an informal claim in addition this memorandum claims the revenue agents made notes indicating that taxpayer was entitled to a refund of tax due to the application of rollovers the memorandum also indicates that taxpayer’s tax officer had discussions with the revenue agents relating to the fact that taxpayer desired a refund in particular taxpayer’s tax officer allegedly requested that the service make rollover adjustments to correct the double inclusion of the swap income and allow additional amortizable dac expenses and previously disallowed accrued general_expenses taxpayer also asserts that the revenue agents agreed that the adjustments should be made taxpayer argues that the consideration for this so-called contract was taxpayer’s waiver of its rights to go the appeals_office and the tax_court finally the memorandum argues that the service has a duty_of_consistency in tax matters as a result of the service’s purported duty_of_consistency the memorandum argues that the service has a duty to abate taxes for year the examination_division did not treat any documents that related to the adjustments for year sec_1 and as a formal or informal refund claim for the year ended day of year consequently until the receipt of the form 1120x the service did not create any administrative file the documents prepared by the revenue agents for year sec_1 and do not reflect that taxpayer made any oral claim or assertion of entitlement to a refund or intended to file a claim for the year ended day of year there is no evidence of any written_agreement as to a definite amount of any overpayment for year the only document reflecting an overassessment is a memorandum by one of the revenue agents requesting an abatement of the estimated_tax penalty under sec_6655 for year although there are two documents that suggest that adjustments need to be made to the swap income there are no documents that reflect any claim of overassessment overpayment or refund of income_tax for year in the files in fact during year taxpayer’s tax official admitted to one of the revenue agents that he overlooked the filing of a claim for the carryover items from year sec_1 and to year tl-n-5062-99_wli2 in addition there is no evidence that any employee of the service waived any formal requirements for filing a refund claim also there is no written evidence in the service’s files through day of year that any employee of the service made any written or oral commitments to taxpayer that taxpayer was entitled to an overpayment or refund for year or that it would postpone or take any_action related to taxpayer’s form 1120-l for year nor was taxpayer told that it would not have to file a refund claim for year there are no facts in the file indicating misconduct or bad faith by either taxpayer or the service law and analysis issue whether an informal refund claim was filed in order to maintain a refund action a taxpayer must comply with the statutory requirements of sec_7422 which requires that the taxpayer timely file a tax_refund claim with the service sec_6511 provides that a claim_for_refund may be filed within three years of the date the return is filed or two years from the date the taxes were paid whichever is later sec_301_6402-2 provides the components to a claim_for_refund sec_301_6402-2 provides in part that a claim_for_refund together with appropriate supporting evidence must be filed with the service_center serving the internal_revenue_district in which the tax was paid sec_301_6402-2 provides in part that the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis therefor the statement of the grounds and facts must be verified by a written declaration that it is made under the penalties of perjury sec_301_6402-3 provides in general in the case of an overpayment of income taxes a claim for credit or refund of such overpayment shall be made on the appropriate form here form 1120x the courts have long held that failure to use the official form is not necessarily fatal and that an informal claim may suffice 254_us_141 in addition courts have waived the requirement for filing in the service_center and the requirement of a penalties of perjury statement on the grounds that these requirements are merely directory and not mandatory see 40_fedclaims_42 there are three basic components to an informal claim 32_fedclaims_636 first an informal claim must provide the service with notice that the taxpayer is asserting a right to a refund 930_fsupp_1273 n d ill second the claim must describe the legal and factual basis for the refund 32_fedclaims_636 finally an informal claim must have some written component 783_f2d_190 fed cir tl-n-5062-99_wli2 the determination of whether a taxpayer has satisfied the requirements for an informal claim is made on a case-by-case basis and is based on all the facts and circumstances 318_f2d_915 ct_cl 163_fsupp_614 ct_cl in newton the court explained that t he basic underlying principle of an informal claim is the necessity to put the irs on notice of what the taxpayer is claiming and that he is in fact making a claim for a refund in american radiator the court noted that the purpose behind the requirement of an adequate informal refund claim is to prevent surprise through the giving of adequate notice of the nature of the claim as well as of its factual basis so that the service may begin an investigation it is not enough that the service has information in its possession that could lead it to deduce that the taxpayer might desire a refund 678_f2d_147 ct_cl once the taxpayer has put the service on alert in writing that he is claiming a refund he may later perfect his claim_for_refund by providing a complete statement of the grounds for the refund such statement or statements need not be made in writing but must be made before the expiration of the statute_of_limitations sec_301_6402-2 in new england electric system v united_states fed cl pincite the court stated that elements such as the sum of the refund the years involved and the like may be provided through oral communications and other writings in 27_fedclaims_235 the court referring to davis v united_states cl_ct stated that t he inquiry into whether the i r s has received appropriate notice of the grounds underlying a claim goes beyond the four corners of plaintiff's tax_return other written communications to i r s can also supply adequate notice to support litigation under sec_7422 in american radiator f 2d pincite the court found that the agent's knowledge gained in auditing the taxpayer's returns sufficed to inform the service of the grounds underlying the claim taxpayer’s main argument here is that the form_4549 for year sec_1 and reflected three adjustments that have a rollover effect to year these adjustments plus conversations with service personnel allegedly put the service on notice that taxpayer wanted a refund for year we acknowledge that a form_4549 which reflects an overpayment on line balance due or overpayment of the form could be considered a valid refund claim see revrul_68_65 1968_1_cb_555 holding that a form_870 waiver on which a taxpayer agrees to an overassessment will be considered a valid refund claim here however the form_4549 for year sec_1 and did not contain any reference to year any rollover effect of any adjustments from year sec_1 and to year or any amount of overassessed or overpaid income_tax or any right to file a refund claim for year attributable to any adjustments on its face the form_4549 simply reflected increases to tax for year sec_1 and in short there is no evidence here of a written communication that explicitly alerts the service that a refund of taxes is sought certainly there was no clear and explicit notice alerting the service that a refund of taxes was sought as required by the court in tl-n-5062-99_wli2 558_f2d_596 ct_cl in this particular case the form_4549 dealt with year sec_1 and the service can hardly be expected to treat that form as a refund claim for year unless there is clear notice alerting the service to a refund such as by a separate transmittal we find nothing in the submission by the taxpayer that explicitly alerts the service that a refund of taxes for year was sought therefore the written component requirement was not met during the period of limitations based on the above we conclude that taxpayer has failed to file an informal claim_for_refund for year issue whether the untimely refund claim raises new issues if we assume arguendo that taxpayer filed a timely informal claim through use of the form_4549 the question arises whether taxpayer may raise new issues after the statute_of_limitations has run a timely filed original claim_for_refund may be amended after the statute_of_limitations when the amendment is based on the same facts stated in the original claim and requires no additional investigation 56_f3d_1353 11th cir acq in result only aod reynolds v united_states u s t c big_number e d wis 490_fsupp_19 e d ky and ideal basic industries v commissioner 404_f2d_122 10th cir if the amendment is to be allowed it must simply clarify matters in the original claim under the variance_doctrine taxpayers are obliged in their refund claims to identify the items at issue and to state why they were treated improperly 318_f2d_915 ct_cl the policy ground for not allowing time-barred claims that impermissibly vary from timely claims is that the commissioner lacks the time and resources to perform extensive investigations into the precise reasons and facts supporting every taxpayer’s claim_for_refund 971_f2d_1576 11th cir and 325_us_293 the rationale for the variance_doctrine is that the service must be put on notice of a claimed error so that it may take timely administrative action before a suit can be filed 237_fsupp_25 e d va in the instant case the form 1120x was filed on day of year that form included claims based on the decrease to the deductions for reserves or dividends received interest_netting and rollover adjustments from years other than year or none of these claims were raised in the form_4549 accordingly we conclude that if there was a timely filed informal refund claim using the form_4549 it must be limited to the issues raised therein and not new issues that were raised after the statute_of_limitations on assessments had run issue nonapplicability of the duty_of_consistency tl-n-5062-99_wli2 taxpayer’s legal memorandum indicates that the service has a duty_of_consistency in tax matters the doctrine known as the duty_of_consistency is used to prevent a taxpayer or the service after taking a position in one year to its advantage and after correction is barred from shifting to a contrary position in a later year 605_fsupp_26 d mont with respect to a duty_of_consistency on the part of the service the three elements of the duty_of_consistency are as follows the service must make a representation of fact in one tax_year the taxpayer must acquiesce or rely on that fact for that year and the service must desire to change the representation previously made in a later tax_year when the period of limitations has expired johnston f_supp pincite the duty_of_consistency does not apply when a mutual mistake of law is made and both the taxpayer and the service knew or had equal access to facts that would have alerted both parties to a possible mistake in reporting 854_f2d_755 5th cir cert_denied 490_us_1065 and estate of ashman v commissioner t c memo in the instant case the service did not violate a duty_of_consistency to taxpayer because the service did not make any misrepresentation of facts both taxpayer and the service knew or had equal access to facts that should have alerted both entities to a possible mistake in taxpayer’s reporting for year attributable to the rollover adjustments from year sec_1 and moreover the service did not make any mistakes of law if there was a mistake of law it was in failing to file a timely formal claim_for_refund that mistake was taxpayer’s alone issue implied contract theory or action for an account_stated taxpayer’s legal memorandum claims that taxpayer’s tax officer had discussions with the revenue agents relating to the fact that taxpayer desired a refund in particular taxpayer’s tax officer allegedly requested that the service make rollover adjustments to correct the double inclusion of the swap income and allow additional amortizable dac expenses and previously disallowed accrued general_expenses taxpayer asserts that the revenue agents agreed that the adjustments should be made taxpayer argues that the consideration for this so-called contract was taxpayer’s waiver of its rights to go to the appeals_office and the tax_court a claim that is at bottom a tax_refund suit is not based on contract girling health systems v united_states cl_ct however a taxpayer that has not filed a timely refund claim may file suit under a 6-year period of limitations in an action for an account_stated if the government stipulates or agrees that the taxpayer is due a refund and the taxpayer agrees to accept the refund in satisfaction of the account an account_stated is considered to arise when the government and the taxpayer have agreed that the taxpayer has overpaid taxes for a given period accord has been reached as to the amount of the overpayment and the government has tl-n-5062-99_wli2 proposed and the taxpayer has agreed that a refund of the stated amount will be made and accepted to close the account west publishing co employee’s preferred_stock assoc v united_states ct_cl an account_stated assumes the existence of an implied contract that is formed when the service submits to the taxpayer a statement of the final balance due on an account and the taxpayer agrees to accept the proposed balance to close the account an account_stated arises only after the service has the chance to pass on the taxpayer’s claim and has made a definite decision in its favor west publishing ct_cl pincite to prove an account_stated the taxpayer must show beyond peradventure that the government has in fact agreed to pay a stated sum and communicated this intention to the taxpayer id where the statement of account is provisional and tentative there is no agreement 44_fedclaims_678 the clawson court states a test for determining when a refund claim is in fact a contract based claim the court noted that if a plaintiff’s claim is concerned solely with rights created within the contractual relationship and has nothing to do with duties arising independently of the contract the claim is founded upon a contract with the united_states clawson v united_states u s dist lexi sec_5301 d or see also roberts v united_states u s t c big_number e d mo in the instant case no accord was ever reached as to the amount of the overpayment nor did taxpayer agree that a refund of the stated amount would close the account accordingly there is no ground for an action for an account_stated the claim here is at bottom a refund_suit and therefore taxpayer is limited to recovery under the applicable refund provisions and limitation periods set forth in the internal_revenue_code if you have any questions concerning the above please call the branch number deborah a butler assistant chief_counsel field service by blaise g dusenberry assistant to the branch chief procedural branch field service division cc regional_counsel cc ser assistant regional_counsel tl cc ser
